Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2020 has been entered.
 
Applicant’s amendments
Applicant’s amendment filed 9/16/2020 has been received and entered.  Claims 1-21, 26-28, 33, 37, 49, 50, 54, have been canceled, claim 47 has been amended.
Claims 22-25, 29-32, 34-36, 38-48, 51-53, 55-64 are pending.

Election/Restrictions
Applicant’s election without traverse of Group II, drawn to a system for identifying a possible disease causing genetic variant comprising a processor and a storage device which has instructions comprising receiving a training dataset; receive patient data; classifying variants based on distance from a hyperplane in the training data versus the patient data in the reply filed on 9/8/2016 was acknowledged; and the species election was withdrawn.  


Priority
This application filed 8/27/2014 claims benefit to provisional application 61/870313 filed 8/27/2013.
Applicants have not made any comments to the priority summary.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47-48 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.
The amendment to delete the term ‘repeat’ and insert the term ‘preform’ to address the issue of ‘is further configured to repeat the machine learning classification’ is consistent with the disclosure support for the general configuration to implement the steps as set forth in claim.

s 22-25, 29-32, 34-36, 38-48, 51-53, 55-64 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Response to Applicant’s arguments
It is noted that the claims have not been amended, and the details to the basis of the rejection are provided below.  
Applicants argue that the language would be well understood by those skilled in the art reiterating the paragraphs and the examples presented in the Declaration of Rakesh Nagarajan Pursuant to 37 CFR 1.132 (specifically citing paragraphs 9-12 and 15-17).  In the declaration Dr. Nagarajan provides an overview of current approaches for using simple variant matching or rules based matching of variants for classification and explain that the present invention which provides an explanation of features and how they would be used to score (paragraphs 9-12) and how adjustments could be made (paragraphs 15-17) as exemplified in the specification.  Applicants’ arguments and the declaration of Dr. Rakesh Nagarajan have been fully considered, but not found persuasive.
Initially it is noted that the basis of the rejection focuses on the specific limitations and requirements recited in the claims, and the issue created when claim 22 was amended to recite specific features that provide specific ‘values’, however ‘gene intolerance value’, values associated with ‘specific sequence characteristic’, distance value and a value that is associated with a disruption of splicing and the fact that they are not art accepted ‘values’ and there is no guidance or definition in the present specification as to what these values specifically are or how to obtain the required ‘value’ or how they are chose as features, and subsequently how these specific combination of features used for the SVM-based scoring and also recites phenotype-based adjustments and family-based adjustments to the SVM-based score. This particular combination of features results in a practical application of computer technology that innovatively combines evolutionary conservation with inheritance modeling and regulatory disruption to improve variant classification.”  The issue is not with the broad general concepts encompassed by “evolutionary conservation with inheritance modeling and regulatory disruption” and provides general and potential examples to what these terms would be understood to refer to for evaluation (see declaration paragraphs 6-8) but fails to provide any indication or evidence that the skilled artisan would know what value is to be derived, or any evidence beyond the opinion that the art or the skilled artisan can provide a ‘value’ and use such a value in analysis of SVM modelling/analysis.  It is further noted, that while the specification and arguments note genes that have been characterized in the broad context of the recited terms, for example that inherited genes like cystic fibrosis follow Medallion genetic and are thus inherited (see paragraph 9 of declaration or specification paragraph 30), there is no guidance in the specification as to what value they would be assigned or how it would be assigned for any given gene and that the claims encompass any and all possible genes.  Given the breadth of any genes and no specific guidance on how values are to be obtained or derived for use in SVM modelling the terms appear to be undefined terms that are required values to practice the claims.  Therefore for the reasons above and of record, the rejection is maintained.
Rejection of record

More clearly setting forth clear calculations or values known or supported by the art or clearly set forth in the specification would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


stand rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter. 
Response to Applicant’s Arguments
Applicatns argue that the claims provide meaningful limitations, demonstrate a practical application and improve identification of possible disease-causing variants from genetic data.  Citing the paragraphs of Dr. Nagarajan elements encompassed or recited in the claims are explained in the 101 step analysis.  In the declaration Dr. Nagarajan provides an overview of current approaches for using simple variant matching or rules based matching of variants for classification and explain that the present invention provides improvements in the analysis of genetic data and is more than a general use of machine learning to classify variants.  Dr. Nagarajan argues that claim 22 provides significantly more for the use of a combination of features and adjustments and ‘innovatively combines evolutionary conservation with inheritance modeling and regulatory disruption to improve variant classification’ which beyond the use of SVM.  Applicants’ arguments and the declaration of Dr. Rakesh Nagarajan have been fully considered, but not found persuasive.
Initially, it is noted that the claims do not recite the bolded embodiments noted by Dr. Nagarajan, but it is acknowledged that the features that may be selected for a given variant are elements that could fall into these broad categorizations.  Further, the indication that the combination is innovative and provides an improvement and is beyond the use of SVM appears inconsistent with the claims and the art of record (see Van Belle, et al. ("Support vector machines for survival analysis." 2007) which provides guidance and evidence that SVM can be applied to complex data sets from patient pools).  The use of SVM for the analysis of data was evolutionary conservation with inheritance modeling and regulatory disruption” as argued does not appear to be innovative as provided in such a high level and appears that using properties of a gene that is inherited, associated with a disease (for example cystic fibrosis) and evaluating a variant to the effect on the protein produced (for example creates a stop codon and a truncated or mutated protein) would be known to a geneticists and not innovative.  With respect to the argument of a practical application, the method as broadly set forth appears to be directed to steps that all fall into the judicial exception and that the analysis is not practically applied, and as broadly set forth is directed to a method of analysis and potential classification of genetic data, but set forth at a very high level.  Therefore for the reasons above and of record, the rejection is maintained.
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the 
Previous rejection of record
Claim 22 was amended to provide additional new limitations for: 1. a list of 4 specific ‘features’; 2. adjustment of ‘the determined score based on a predictive measure’ for a ‘phenotype adjusted score’ and ‘family adjusted score’; and 3. classification based on the ‘phenotype adjusted score and family adjusted score’,  and is still generally directed towards a system for identifying a possible disease causing genetic variant comprising a processor and a storage device which has instructions comprising receiving a training dataset; receive patient data; classifying variants based on distance from a hyperplane in the training data versus the patient data.  Claim 56 directed to the non-transitory medium has been amended consistently.  In review of dependent claim limitations and the guidance of the specification the claims are require more specifically that the system has a processor and storage device which implement the method of receiving data of variants associated with a disease and calculating a hyperplane with a max margin between the data points, using the data to assess a patient’s observed variant data by using a support vector machine algorithm to classify the patient’s variant as deleterious or tolerable.   The claims require the initial steps to ‘train’ a SVM with a training dataset of disease variants and the identification of a hyperplane between the points of the training dataset.  While claims are directed to a system and more specifically to a Support Vector Machine, it appears from the guidance of the instant disclosure this is simply a processor and memory of a general Support Vector Machine’ does not appear to be associated with any specific device, but rather with a processing and storage device that implements SVM algorithms (see [0004]-[0006] for example), and thus appears to also be directed to the use of a general purpose computer that comprises a processor and memory for implementing a method steps that are abstract in nature and provide for broad use of SVM for the modelling considerations.  For claim 22, there are no necessary physical steps that need to be performed with respect to obtaining the data.   Thus, the claims as recited are drawn to system for implementing a method of instructions for genetic assessment of a person.  
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a system which comprises a method stored on a non-transitory medium.
For step 2A of the 101 analysis, the judicial exception of the claims are the instructions and steps of using SVM to classify data points.  The claim requires the use of SVM which in view of the art and specification are supervised learning models with associated learning algorithms that analyze data used for classification and regression analysis.  The judicial exception is a set of instructions for analysis of data and appears to fall into the category of Mathematical Concepts and the use of mathematical formulas or equations and mathematical calculations.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element beyond the use of SVM for the analysis of the data.  This judicial exception requires steps recited at high level of generality for the use of SVM without any indication of any specific parameters for a hyperplane to be created from data that is unlabeled, where supervised learning is not possible.  A search of the art indicates that unsupervised learning approach can be implemented and appears that it would be required to cluster data points before creating a hyperplane.  Give the guidance and evidence of record, it does not appear that any unique application of SVM is being implemented and does not appear to provide significantly more when implemented by a computer as part of a system.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of analyzing data.  As such, the claims do not provide for any additional element to consider under step 2B.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 22-25, 29-32, 34-36, 38-48, 51-53, 55, 56-64 do not recite something significantly different than a judicial exception.   Claims 22-25, 29-32, 34-36, 38-48, 51-53, 55, 56-64 are directed towards a method of receiving data and comparing the data to identify a hyperplane that differentiates variants as deleterious or tolerable based on the cluster it occupies.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.

As noted in response to previous arguments, Applicants provide a summary of the claim limitations, noting that claim 22 and 56 have been amended to meaningful limits on claim scope and a practical application for alleged judicial exception to improve the identification of possible disease causing variants in genetic data.  Providing amended claim 22, Applicants argue that the claim requires more than just SVM based mathematical analysis of the data and is beyond the general analysis of scoring an observed variant, and is now drawn to machine learning to classify variants using SVM and ‘phenotype adjusted score and family adjusted score’ which is beyond the conventional use of SVM analysis.  Noting the amendments, it is argued that under step 2 that all limitations should be considered and here weight to all the additional elements must be given, noting the newly added feature listing.  Applicants argue that software alone is not sufficient to find a method abstract noting the fact patterns of Enfish and Finjan arguing that the claims require a particular manner of machine learning.   Noting that the claims must be considered for all the limitations and as a whole as an ordered combination for amounting to significantly more, it is argued that machine learning using hyperplanes and non-linear relationships in combination with SVM technology improve how genetic variants are classified.  These arguments were fully considered, and found that the newly added limitations to the independent claims and new limitations of dependent claims are acknowledged as well as the emphasis of the limitations recited in the original claims.   With respect to the use of generic computers, it is noted that the system recites and only requires a processor and storage device for execution of the processing, and in view of the specification there does not appear to be any special device or computer needed to implement the process.  To this end, the use of ‘machine et al.).  Applying SVM to genetic data is thus considered a form of analysis and does not provide significantly more than analysis and possible classification of data.  The use of SVM, an algorithm, is considered abstract instructional steps for data analysis.  Further, even within the judicial exception, there is no evidence of record that the use of SVM provides for better classification of genetic data as compared to any other methods of analysis or modelling that are known.  With respect to the court decisions cited, it does not appear that any of the fact patterns match the instantly claimed invention or arguments of record.  

Conclusion
No claim is allowed.

As noted previously at the time of filing, the use of SVM and systems for assessing patient data and survivablity were known and used.  For example Van Belle, et al. ("Support vector machines for survival analysis." 2007) provides guidance and evidence that SVM can be applied to complex data sets from patient pools.  However based on the art of record SVM was not performed with specific known variants used for training and applied to observed patient variants to provide a score based on an observation of a novel non-linear relationship and then correlated as deleterious or tolerable based on the score.  Further, while the use of genetic variants that were associated with specific disorders or conditions were known and used in patient assessment and care, based on the art of record the steps of creating a training set by calculating a hyperplane with a max margin between the data points, using the data to assess a patient’s observed variant data by using a support vector machine algorithm to classify the patient’s variant as deleterious or tolerable was not taught.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joseph Woitach/Primary Examiner, Art Unit 1631